1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6    IN RE:                                               Case No. 3:18-cv-00458-MMD
7    JOSEPH MICHAEL SUNDE and
     VICTORIYA SUNDE,
8
                                                                  and related case
9                                        Debtors.
10

11                                                        Case No. 3:18-cv-00485-MMD
     NEVADA DIVORCE & DOCUMENT
     SERVICES, INC., a Nevada corporation et
12   al.,
13                            Plaintiffs/Appellees,
              v.
14                                                                    ORDER
     JOSEPH MICHAEL SUNDE and
15   VICTORIYA SUNDE, et al.,
16                        Defendants/Appellants.
17

18            In this bankruptcy appeal, the Court has repeatedly informed pro se

19   Debtors/Appellants, Joseph Michael Sunde and Vicktoriya Sunde that this action is moot

20   for lack of jurisdiction. (ECF Nos. 24, 25, 28, 31.) This case has been effectively closed

21   since February 13, 2019. Nonetheless, Appellants continue to file motions—like the two

22   pending (ECF Nos. 32, 34)—seeking this Court reopen the case. The Court denies

23   Appellants’ pending motions as moot and precludes Appellants from filing any further

24   briefing in this case.

25            Appellees, Nevada Divorce & Document Services, Inc., have also filed a motion—

26   although the motion appears on the docket as a reply (ECF No. 33). Appellees ask the

27   Court to: (1) do as it has done here—bar Appellants from filing future motions in this case;

28   (2) strike Appellants’ pending motions; and (3) award Appellees reasonable attorneys’
1    fees. Because the Court lacks jurisdiction over this case, the Court also declines to rule

2    on Appellees’ motion which is also moot. 1

3            It is therefore ordered that Appellants’ and Appellees’ pending motions (ECF Nos.

4    32, 33, 34) are denied as moot and in accordance with the Court’s prior rulings that the

5    Court lacks jurisdiction to rule in this case.

6            It is further ordered that Appellants are precluded from making further filings in this

7    case.

8            DATED THIS 5th day of July 2019.

9
10                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28           1Evenif the Court had jurisdiction to award attorneys’ fees, it would have denied
     the current motion because Appellees have not followed the requirements for a motion
     seeking fees. See, e.g., Fed. R. Civ. P. 54(d)(2) (explaining the requirements).
